DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 08/15/2019.
3.	Claims filed 08/15/2019 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/12/2019, 06/05/2020, 12/01/2020and 03/04/2021 are in compliance with the provisions of 37 CFR 1.97 except where lined through.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Notes: 35 USC § 101
5.	Claims 16-19 recite: “A system comprising: one or more computers…executed, cause the one or more computers to perform operations…”; based on Applicant’s specifications, page 65, paragraph [0269], which states: “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.  Generally, a processor will receive instructions and data from a read only memory or a random access memory or both.  The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data…”  It is implicit that the computer as claimed refers to hardware/computer’s processor, and it is limited to statutory embodiment.

Claim Objections
6.	Claim(s) 7 and 19 are objected to because of the following informalities: Claim(s) state: “…with a same configuration…” the claim seems to include a typographical error, and should state: “with the same configuration”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 1, 16 and 20 state: “...images are run concurrently as respective containers…” however, the claim language is unclear when the containers were generated and/or running over a “Docker™” engine; the claim language generates the images but no specifics for the respective containers is defined. Moreover, the claim states: “converting… the subset of settings selected for the software image into a converted subset of settings for the software image”; the claim language as written is unclear and confusing when the conversion is made to create a conversion?  No specifics of what the conversion is referring to, nor defines said conversion of the settings.  Appropriate correction is required.
Claim(s) 5 and 18 state: “...creating the archive…” however, it is unclear and confusing when the independent claim utilizes the archive to obtain configuration data, before the archive is created as stated in the dependent claims, making the claims indefinite.  Appropriate correction is required.
Claim(s) 6 states: “... of the installation …” however, the claim language is unclear and confusing regarding which installation is referring to, when there is no antecedent basis for said element.  Appropriate correction is needed.
Claim(s) 7 and 19 state: “...at least one application with a same configuration as…” however, it is unclear when the determination for same configuration was 
Claim(s) 8 states: “... storing the generated software images in…”; the claim language is unclear and confusing regarding what the “in” is referring to, making the claim indefinite.  Appropriate correction is needed.
Claim(s) 10 states: “... selecting the subsets of the settings and/or converting the subsets…”; the claim language is unclear and confusing when the selection and conversion further includes accessing, using and translating, but limiting them as an option to one of the selecting and converting, or both; however, the independent claims specifies the inclusion of both, the selecting and converting when generating the images, making the claims indefinite.  Appropriate correction is needed.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(2) as being anticipated by Mitkar et al. (Pub. No. US 2018/0285199 A1; hereinafter referred to as Mitkar).

As per claim 1, Mitkar discloses a method comprising: 
obtaining an archive of configuration data for a server system, wherein the server system comprises at least one application (See paragraphs [0006-0008] – obtains “archive” configuration data); generating a set of multiple software images configured to provide functionality of the at least one application when the multiple software images are run concurrently as respective containers (See Fig. 6 – image generation; and paragraph [0343] – concurrently), wherein the multiple software images are generated such that they divide the functionality of at least one application among the respective containers (See paragraphs [0134 and 0248] – management of images and load balancing), wherein generating the set of multiple software images comprises: identifying settings of the at least one application based on the configuration data in the archive (See abstract – based on settings/configuration); selecting, for each of the software images, a subset of the settings of the at least one application that are determined to apply to the software image; and converting, for each of the software images, the subset of settings selected for the software image into a converted subset of settings for the software image (See Fig. 6 – selects settings and generates/converts settings for container image).

As per claim 2, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the server system comprises a cloud-based server system (See paragraphs [0042, 0058; and throughout disclosure – cloud based environment).

the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the server system comprises an on-premises server system (See paragraphs [0063-0067] – local).

As per claim 4, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the software images comprise a predetermined set of software images corresponding to the at least one application, wherein generating the set of multiple software images comprises updating the predetermined set of software images with the converted subsets of settings (See paragraphs [0005, 0007, 0068-0069 and 0157] – comprising set of images; and modifies/updates).

As per claim 5, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), comprising creating the archive of configuration data for the server system, wherein creating the archive comprises comparing settings of the server system to a set of reference settings and storing, in the archive, settings identified as different from the corresponding settings in the set of reference settings (See paragraphs [0089, 0143-0147] – comparing difference).

As per claim 6, Mitkar discloses the method of claim 5 (See claim 5 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein creating the archive of configuration data comprises generating a ledger of elements of the installation of the at least one application on the server system that are different from a reference configuration of the at least one application (See paragraphs [0143-0147 and 0156] – including ledger of elements).

As per claim 7, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the server system is a first server system, wherein the method further comprises: executing the generated software images as containers using a second server system, such that the containers of the second server system provide the at least one application with a same configuration as the first server system (See Figs. 1A-1D – creates and executes images as containers in plurality of devices (servers ([0058]), which utilizes stored settings/configuration).

As per claim 8, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), comprising storing the generated software images in and making the generated software images available through a repository of software images (See paragraph [0279] – image repository).

As per claim 9, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the at least one application is a first version of the at least one application; wherein the method comprises receiving an indication of a second version of the at least one application to be used for a container-based implementation of the at least one application, the second version being different from the first version, and the second version providing a different set of functionality compared to the first version; wherein converting the subsets of settings comprises translating settings for the first version to a set of settings for the second version (See paragraph Figs. 6-7 –  for container image generation and modification which includes multiple versions/configurations).

As per claim 10, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein selecting the subsets of the settings and/or converting the subsets of settings comprises: accessing a set of mapping data that maps settings of the at least one application to different software images; using the mapping data to distribute the settings of the at least one application among the different software images; and translating, based on settings mapping data or translation rules, settings of the at least one application to settings in a format used by the software images (See paragraphs [0156-0157] – mapping images settings).

As per claim 11, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the archive comprises data in a standard format for archiving data including at least one of OLAP data cubes, caches, database dumps, software images, plugins, or metadata configuration settings (See paragraph [0069] – metadata configuration settings).

As per claim 12, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), comprising generating the archive of the at least one application using an automated process performed by one or more computers (See paragraph [0105] – automated).

As per claim 13, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the server system includes multiple applications and/or services, and the method comprises generating software images configured to replicate functionality of each of the multiple applications and/or services (see paragraph [0120, 0140 and 0158-0160] – replicating functionality).

As per claim 14, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein generating the software images comprises: distributing data from the archive among the software images to locations that the software images are configured to retrieve the data when run as containers; and modifying metadata from the archive to indicate file locations and hostnames that will be present when the software images are run as containers on a cluster (See paragraph [0060, 0080, .

As per claim 15, Mitkar discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), comprising generating initialization scripts for the software images, the initialization scripts being configured to receive configuration information from environment variables and start containers based on the software images (See paragraph [0198] – initialization script based on new additions).

Claims 16-19 are essentially the same as claims 1, 4-5 and 7 except they set forth the claimed invention as a system and are rejected with the same reasoning as applied hereinabove.

Claim 20 is essentially the same as claim 1 except is set forth the claimed invention as one or more non-transitory computer-readable media and is rejected with the same reasoning as applied hereinabove.

12.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/
Primary Examiner, Art Unit 2198    
03/10/2021.